If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       FOR PUBLICATION
                                                                       April 22, 2021
                Plaintiff-Appellee,                                    9:10 a.m.

v                                                                      No. 348921
                                                                       Wayne Circuit Court
JARRETT DELMAR BEESLEY,                                                LC No. 19-000056-01-FC

                Defendant-Appellant.


Before: TUKEL, P.J., and JANSEN and CAMERON, JJ.

TUKEL, P.J.

        Defendant appeals as of right his jury trial conviction of first-degree criminal sexual
conduct (CSC-I), MCL 750.520b (multiple variables),1 unlawful imprisonment, MCL 750.349b,
and domestic violence, MCL 750.81(2).2 Defendant was sentenced to concurrent terms of 7 to 20
years’ imprisonment for CSC-I and 2 to 15 years’ imprisonment for unlawful imprisonment, as
well as a term of 65 days in jail, time served, for domestic violence. On appeal, defendant argues
that the trial court erred by denying his motion for a mistrial following testimony by a police officer
regarding defendant’s criminal history. Defendant additionally argues that the trial court erred by




1
  The felony information charged defendant with engaging in penetration under the following
circumstances: “[D]uring the commission of the felony of home invasion and/or unlawful
imprisonment and/or defendant was armed with a weapon or any article used or fashioned in a
manner to lead the victim to reasonably believe it to be a weapon[.]” The trial court instructed the
jury consistently with the felony information. When rendering its guilty verdict, the jury did not
clarify upon which theory it convicted defendant of CSC-I.
2
  The prosecution also charged defendant with first-degree home invasion, MCL 750.110a(2),
assault with a dangerous weapon (felonious assault), MCL 750.82, and four counts of possession
of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. The jury
acquitted defendant of these charges.


                                                 -1-
sentencing him, in part, based on acquitted conduct. We disagree and therefore affirm defendant’s
convictions and sentence.

                                     I. UNDERLYING FACTS

        This case arises from an altercation between defendant and the victim, his wife. Defendant
and the victim were living separately when the incident occurred. On the evening in question, the
victim arrived home to her apartment and discovered defendant inside, uninvited. According to
the victim, defendant had a gun and repeatedly threatened to kill the victim and himself. At one
point, defendant grabbed the victim by the throat. The victim testified that she attempted to calm
defendant down for several hours and complied with everything defendant asked of her out of fear
for her own safety. The victim further testified that her compliance with defendant’s directives
included having sex with defendant, taking a shower with defendant the following morning, and
accompanying defendant to get coffee the morning after the incident occurred. The victim stated
that she wanted to escape from defendant throughout the entirety of the encounter, but was too
afraid to do so.

        During the victim’s testimony at trial, defense counsel asked her when she and defendant
had last been physically intimate before the incident occurred. The victim responded that her
sexual relationship with defendant “ended the weekend that, I don’t know if I can say, but he had
to go to jail for a weekend for violation of probation. When he got out of jail I believe that was
the end of the intimacy . . . .” Defense counsel did not object to this response.

         The following day of trial, Detective Joseph Carr of the Wyandotte Police Department
testified that he executed the search warrant of defendant’s home after the victim reported the
incident. On redirect examination, the following exchange occurred:

              [The prosecutor]: So you went through all those steps before SWAT
       [(Special Weapons and Tactics)] just came and knocked [defendant’s] door down?

               [Detective Carr]: Prior to the execution of the search warrant we had a
       briefing with the SWAT team which we went over the circumstances of the case
       and some of [defendant’s] criminal history.

Defense counsel immediately objected and subsequently moved for a mistrial. The trial court
denied defendant’s motion for a mistrial but offered to give a curative jury instruction and to strike
Detective Carr’s answer. Defense counsel chose to recross-examine Detective Carr in lieu of the
trial court striking the answer. The trial court also provided a curative jury instruction, and defense
counsel expressed satisfaction with the instruction. Defendant was then convicted and sentenced
as detailed earlier. This appeal followed.

                                 II. MOTION FOR A MISTRIAL

       Defendant argues that Detective Carr’s testimony about his criminal history was so
prejudicial that the trial court erred by denying defendant’s motion for a mistrial. We disagree.




                                                 -2-
                                  A. STANDARD OF REVIEW

         We review a trial court’s denial of a motion for a mistrial for an abuse of discretion. People
v Schaw, 288 Mich App 231, 236; 791 NW2d 743 (2010). “This Court will find an abuse of
discretion if the trial court chose an outcome that is outside the range of principled outcomes.” Id.
“A motion for a mistrial should be granted only for an irregularity that is prejudicial to the rights
of the defendant and impairs the defendant’s ability to get a fair trial.” People v Dickinson, 321
Mich App 1, 18; 909 NW2d 24 (2017) (quotation marks and citation omitted). Thus, “[f]or a due
process violation to result in reversal of a criminal conviction, a defendant must prove prejudice
to his or her defense.” Id. (quotation marks and citation omitted). And the extent of the prejudice
is a critical factor: “Further, the moving party must establish that the error complained of is so
egregious that the prejudicial effect can be removed in no other way.” Id. (quotation marks and
citation omitted); People v Caddell, ___Mich App ___, ___; ___ NW2d ___ (2020) (Docket no.
343750); slip op at 4 (same).

                                           B. ANALYSIS

        Defendant relies heavily on People v Holly, 129 Mich App 405, 415; 341 NW2d 823
(1983), a pre-November 1, 1990 case from this Court, which therefore lacks precedential authority.
See MCR 7.215(J)(1). In Holly, a police officer was asked on cross-examination whether the
defendant had said anything more than what the officer had written down regarding the statement.
The officer responded that Holly had admitted involvement in at least one other armed robbery.
Id. at 414-415. This Court reasoned that “[W]hen an unresponsive remark is made by a police
officer, this Court will scrutinize that statement to make sure the officer has not ventured into
forbidden areas which may prejudice the defense. Police witnesses have a special obligation not
to venture into such forbidden areas.” Id. at 415-416. The Court further added that “Being a police
sergeant and the officer in charge of the case, he should have known better than to volunteer such
information. Inadmissible evidence tying a defendant to other crimes is highly prejudicial.” Id. at
416.

        Holly has been cited by a handful of published opinions; no majority opinion in any of
those decisions has cited Holly for its view of the “special obligation” police witnesses have to
avoid testifying about “forbidden areas,” such as a defendant’s criminal history. We think Holly’s
analysis is faulty, and we expressly reject it. The proper analysis for a motion for mistrial depends
principally, if not exclusively, on whether a defendant has been prejudiced by an irregularity or
error.

        After its statement regarding the “special obligation” of police witnesses, Holly in fact
ignored most of what it had said about improper police testimony, and engaged in what was
essentially a proper analysis focused on prejudice; consequently, the Court upheld the conviction.3
The Court stated that “In the present case, the evidence was especially prejudicial. [The defendant]


3
  The Court reversed the conviction of the codefendant, but on the grounds of improper denial of
a severance. Id. at 412-413.




                                                 -3-
testified that he was not actually involved in the robbery, but did what he did because he feared
Pearson [the codefendant]. His story’s believability is substantially reduced if one knows that [the
defendant] previously participated in other armed robberies.” Id. at 416. Nevertheless, the Court
affirmed Holly’s convictions: “However, despite the undeniable prejudice of the testimony, we
affirm [the defendant’s] conviction. The evidence against him was simply too strong.” Id.

        Holly’s analysis demonstrates the weakness of its statements about what it termed improper
police officer testimony. This Court determined that police officer testimony about Holly’s
participation in other robberies was prejudicial error but not reversible error. That conclusion
about the ultimate effect on the verdict of any improper officer testimony was not affected by the
fact that the testimony had been given by a police officer. An analysis of prejudice focuses on the
effect of what took place (the hearing of improper testimony), rather than whether an officer had
acted improperly in testifying to certain facts; in other words, in Holly, it was the disclosure of
defendant’s criminal history or involvement in other robberies which prejudiced him, not the
identity of the witness who testified to those facts. Holly gave no reason in support of evaluating
an officer’s testimony for impropriety under a different standard than would be used to evaluate
any other witness’s testimony; it certainly cannot be because a jury is more likely to believe an
officer’s testimony, as the law provides, and juries are instructed, that an officer’s testimony is to
be judged “by the same standards you use to evaluate the testimony of any other witness.” M Crim
JI 5.11 (Police Witness).

         The facts of this case bear out the deficiencies in Holly’s analysis. In this case, defendant’s
wife testified that he had been jailed for a probation violation. If the jury’s verdict would have
been affected because that testimony was “so egregious that the prejudicial effect can be removed
in no other way,” than by the granting of a mistrial, Dickinson, 321 Mich App at 18, then the
identity of the witness who provided the testimony would not matter. Indeed, it will often be
family members and close associates of a defendant who are most familiar with facts regarding a
defendant’s criminal activity. Yet, as the holding in Holly demonstrated, the case turned on the
fact that the other evidence was “simply too strong” for the defendant to have been prejudiced; it
did not matter to the final result that the testimony had been provided by a police officer, because
the testimony did not affect the verdict. Indeed, if such testimony had instead been given by the
defendant’s wife, as in this case, it would not have obviated the necessity of determining whether
the testimony had prejudiced the defendant.

        Holly had other flaws as well. While we agree wholeheartedly that police witnesses (and
all witnesses) have an obligation not to venture into forbidden areas of testimony, Holly, 129 Mich
App at 415-416, the key point is in regards to testimony which is “forbidden.” An area of
testimony is only “forbidden” if the court rules it inadmissible. While many things, including a
defendant’s criminal history, are generally inadmissible, there are exceptions for all such rules.
By way of example, in certain instances, “evidence of other crimes, wrongs, or acts” of a defendant
are admissible. MRE 404(b). When a defendant testifies, his or her criminal history may be
admissible for impeachment purposes. MRE 609(a)(2). Holly erred by creating a blanket
assumption that a police officer will in all instances know precisely what has been ruled admissible
and what has been ruled “forbidden.” While it will sometimes be true that a police officer will
know precisely what has been deemed inadmissible, it is not invariably so. We suggest that it
would be a good practice for a trial court ruling on the admissibility of testimony to instruct the



                                                  -4-
prosecutor to inform the officer regarding what has been ruled inadmissible prior to an officer’s
testimony.

         Applying the principles governing a motion for mistrial here, we conclude that defendant
was not prejudiced by the officer’s testimony. As discussed earlier, defendant’s criminal history
was referenced twice at trial. The first mention of criminal history was when the victim mentioned
it, in response to defense counsel’s question asking when she and defendant stopped having an
intimate relationship. In response to that question, the victim testified that the turning point was
when defendant had gone to jail for the weekend due to a probation violation. Defense counsel
did not object to this testimony. The victim’s testimony implicitly informed the jury that defendant
had a criminal record, but no specific details were offered. Defendant’s criminal history was then
addressed a second time by Detective Carr, who testified that the SWAT team reviewed “some of
[defendant’s] criminal history” before it attempted to apprehend defendant at his home. Detective
Carr’s testimony had the potential to prejudice defendant, but two remedies were used at trial to
mitigate any prejudicial effect of the detective’s testimony.

        First, the trial court offered to strike Detective Carr’s testimony, but defense counsel chose
a different remedy, electing instead to question Detective Carr about defendant’s criminal history.
During this cross-examination, Detective Carr testified that defendant did not have a criminal
record of convictions for domestic violence, violence against women, or anything “involving
firearms.” Second, prior to deliberations, the trial court instructed the jury to disregard all
comments regarding defendant’s possible criminal history, stating:

       You have heard evidence that the defendant may have a criminal history. You are
       not to consider this evidence at all in your deliberations. To repeat once more,
       when determining the facts and evidence in this case you must not use it to decide
       whether you believe the defendant is guilty of any of the crimes she [sic] has been
       charged with.

Defense counsel expressed satisfaction with this jury instruction. Accordingly, both cross-
examination and a limiting instruction were employed at trial to cure any prejudice arising from
Detective Carr’s testimony about defendant’s criminal history.

        These remedies were sufficient to cure the prejudicial effect of the detective’s testimony.
To begin with, as noted by the trial court, by the time of Detective Carr’s testimony regarding
defendant’s criminal history the jury already had heard, by virtue of the victim’s testimony, that
defendant had a criminal history. As noted, defendant did not object to that testimony. In addition,
the jury was instructed to ignore all evidence related to defendant’s criminal history. The jury is
presumed to have followed the trial court’s instruction, and the instruction was sufficient to cure
any prejudice caused by Detective Carr’s testimony. See Waclawski, 286 Mich App at 710. The
curative instruction effectively struck the challenged testimony because the trial court directed the
jury to disregard any evidence that defendant had a criminal history. Furthermore, neither the
victim’s nor Detective Carr’s testimony provided any specifics about defendant’s criminal history,
other than to state that defendant had not been convicted previously of any of the same offenses
for which he was on trial—domestic violence, violence against women, or firearms offenses. That
instruction directly addressed any issue with the most damaging form of propensity evidence, that
a defendant must be guilty because he had committed the same crime before. Given the various


                                                 -5-
steps taken to mitigate any prejudice, including that defense counsel was permitted to choose a
method of mitigation over one suggested by the trial court, it certainly was not the case that “the
error complained of is so egregious that the prejudicial effect can be removed in no other way,”
than the granting of a mistrial. Dickinson, 321 Mich App at 18 (quotation marks and citation
omitted); Caddell, ___Mich App at ___; slip op at 4. Thus, we cannot conclude that the trial court
abused its discretion by denying defendant’s motion for a mistrial. See Schaw, 288 Mich App at
236.

                                        III. SENTENCING

        Defendant argues that he is entitled to resentencing because the trial court erroneously
relied on acquitted conduct during sentencing. We disagree.

                    A. PRESERVATION AND STANDARD OF REVIEW

        “To preserve a sentencing issue for appeal, a defendant must raise the issue at sentencing,
in a proper motion for resentencing, or in a proper motion to remand filed in the court of appeals.”
People v Anderson, 322 Mich App 622, 634; 912 NW2d 607 (2018) (quotation marks and citation
omitted). Defendant did none of these. Thus, the issue is unpreserved.

     Unpreserved issues are reviewed for plain error. People v Cain, 498 Mich 108, 116; 869
NW2d 829 (2015).

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
       proceedings. It is the defendant rather than the Government who bears the burden
       of persuasion with respect to prejudice. Finally, once a defendant satisfies these
       three requirements, an appellate court must exercise its discretion in deciding
       whether to reverse. Reversal is warranted only when the plain, forfeited error
       resulted in the conviction of an actually innocent defendant or when an error
       seriously affected the fairness, integrity or public reputation of judicial proceedings
       independent of the defendant’s innocence. [People v Carines, 460 Mich 750, 763-
       764; 597 NW2d 130 (1999) (quotation marks, citations, and brackets omitted).]

“A ‘clear or obvious’ error under the second prong is one that is not ‘subject to reasonable
dispute.’ ” People v Randolph, 502 Mich 1, 10; 917 NW2d 249 (2018).




                                                -6-
                                           B. ANALYSIS

         In People v Beck, 504 Mich 605, 629-630; 939 NW2d 213 (2019), our Supreme Court held
that trial courts cannot make factual findings at sentencing based on “acquitted conduct.” 4 Trial
courts, however, retain discretion to consider uncharged conduct at sentencing. Id. at 626-627.
“ ‘Acquitted conduct’ means any ‘conduct . . . underlying charges of which [the defendant] had
been acquitted.’ ” People v Roberts, ___ Mich App ___, ___; ___ NW2d ___ (Docket No. 339424)
(2020); slip op at 4, reversed in part on other grounds by People v Roberts, ___ Mich ___; 949
NW2d 455 (Docket No. 161263) (2020), quoting United States v Watts, 519 US 148, 149; 117 S
Ct 633; 136 L Ed 2d 554 (1997) (alterations in original). See also People v Stokes, ___ Mich App
___, ___; ___ NW2d ___ (2020) (Docket Nos. 348471 and 348472); slip op at 4 (quoting Roberts).
Consequently, “a sentencing court must consider a defendant as having undertaken no act or
omission that a jury could have relied upon in finding the essential elements of any acquitted
offense proved beyond a reasonable doubt.” Roberts, ___ Mich App at ___; slip op at 5. But
“Beck expressly permits trial courts to consider uncharged conduct and any other circumstances
or context surrounding the defendant or the sentencing offense.” Id. Furthermore, Beck does not
“preclude all consideration of the entire res gestae of an acquitted offense.” Id. at ___; slip op at
6. For example, under Beck, a trial court can find at sentencing that a defendant acted with reckless
disregard for the safety of others even if a defendant was acquitted of a crime for similar activity
requiring a specific intent mens rea. Id. at ___; slip op at 7. Such factual findings at sentencing
are permissible because they are not findings of acquitted conduct; rather, such a finding is
essentially a finding of uncharged conduct. See id. (holding that even though a defendant was
acquitted of aiding and abetting a shooting outside a nightclub the trial court could still find that
the defendant acted with reckless disregard by bringing a concealed weapon to the nightclub).
Additionally, “a sentencing court may review a [presentence investigation report] containing
information on acquitted conduct without violating Beck so long as the court does not rely on the
acquitted conduct when sentencing the defendant,” but if “the sentencing court specifically
reference[s] acquitted offenses as part of its sentencing rationale, a Beck violation [is] apparent.”
Stokes, ___ Mich App at ___; slip op at 4. Finally, “[i]n the absence of evidence presented by the
defendant demonstrating that a sentencing court actually relied on acquitted conduct when
sentencing a defendant, the defendant is not entitled to resentencing.” Id. at ___; slip op at 5.

        Defendant argues that the trial court erroneously relied on acquitted conduct at sentencing
because the trial court referenced defendant’s alleged use of a gun and stated that the use of a gun
was the basis for defendant’s CSC-I conviction. According to defendant, the trial court’s reference
to the use of a gun constituted improper reliance on acquitted conduct because the jury acquitted
defendant of each firearm-related charge. Defendant’s argument is unpersuasive.




4
 Beck was decided after sentencing in this case. Nevertheless, Beck applies to this case because
“a new rule for the conduct of criminal prosecutions is to be applied retroactively to all cases, state
or federal, pending on direct review or not yet final.” People v McPherson, 263 Mich App 124,
135 n 10; 687 NW2d 370 (2004) (citation and quotation marks omitted).



                                                 -7-
         At sentencing, the trial court acknowledged that the jury did not find defendant guilty of
each count. The trial court noted, however, that defendant was convicted of a violent offense,
stating:
                  Now, [defense counsel], you’ve described that this isn’t a violent offense.
         A person doesn’t have to be kicked, stabbed, shot or something to be violent. The
         fact that a gun is used in this court’s mind makes it a violent offense. And ultimately
         it was the basis for the charge of [CSC-I]. And certainly could [the victim] have
         run out of the house, I suppose she could have. Does that mean that she was --
         didn’t feel like she was forced to stay against her will? I don’t think that’s the case.
         And I think trying to -- I think indicating that doesn’t take into account the real fear
         that victims of domestic violence have frankly. And while that fear can’t always
         be articulated sometimes it doesn’t always make sense. It’s a real fear based on
         past conduct, based on words, based on communications that are between the two
         parties.

               Frankly, unless you were there you don’t know what happened, it’s all
       speculation. But [the victim] testified, she testified under oath and the jury accepted
       her statements as true in finding the defendant guilty of [CSC-I] as well as unlawful
       imprisonment.

The trial court ultimately determined that sentencing defendant at the high-end of the sentencing
guidelines range was appropriate “based on all the facts and circumstances. And, really based on
the lifelong effect that this is going to have on [the victim].”5

        Defendant has not demonstrated that the trial court actually relied on acquitted conduct
when imposing his sentence. Unlike in Beck, the trial court sentenced defendant within the
sentencing guidelines range. See Beck, 504 Mich at 610. Defendant does not challenge the trial
court’s scoring of any specific offense variables (OVs), and none of the OVs scored by the trial
court involved the use of a gun. See MCL 777.38 (scoring OV 8); MCL 777.40 (scoring OV 10).
This case also differs from Beck in that the trial court did not base its sentencing decision on its
own conclusion that defendant committed one of the acquitted charges by a preponderance of the
evidence. See Beck, 504 Mich at 629-630. Rather, the trial court’s comment about the gun referred
to defense counsel’s argument that the trial court should not impose consecutive sentencing
because, as stated by defense counsel, “This is not someone who injured [the victim] during the
course of this. This was not a violent offense by its very nature.” The trial court did not impose a
consecutive sentence in this case, but it did apparently believe that a gun was used, which
amounted to a finding of fact contrary to acquitted conduct, as defendant was acquitted of multiple




5
  The victim wrote a letter to the trial court and the letter was considered by the trial court at
sentencing. The letter was not read into the record, but when discussing the victim’s letter, the
trial court stated: “when I read [the victim’s] letter, it is the impact that occurred because of the
actions that were committed on that day is an impact that’s much greater and much longer than
just that evening.”


                                                -8-
firearms offenses in this case. See Roberts, ___ Mich App at ___; slip op at 5. Consequently, the
trial court erred by stating that a gun was used in this case.

        Nevertheless, the trial judge’s statement that a gun was used in this case, without more,
does not amount to a Beck violation requiring resentencing. For there to be a Beck violation, the
trial court’s reference to the gun would have to have been part of its sentencing rationale. See
Stokes, ___ Mich App at ___; slip op at 4. The trial court made reference to defendant’s use of a
gun only in response to defense counsel’s argument that defendant did not commit a violent
offense. Then the trial court concluded that, even though it would not impose a consecutive
sentence, “the high end of the guidelines would be the more appropriate sentence based on all the
facts and circumstances” as well as the long-term effects defendant’s conduct had on the victim.
Based on the record before this Court, defendant failed to demonstrate that the trial court relied on
defendant’s use of a gun as one of the “facts and circumstances” that informed its sentencing
decision; the record bears out only that the trial court relied on the long-term effect defendant’s
conduct had on the victim. Defendant has the burden of establishing that he was prejudiced by the
trial court’s error. See Carines, 460 Mich at 763-764. Defendant has failed to establish, however,
that the trial court would have imposed a different sentence if it had not found that he used a gun
during the commission of his offenses.6 Such a showing is required for defendant to meet the high
burden of establishing prejudice under the plain error standard. Thus, although the trial court erred
by finding that a gun was used in this case, reversal is not warranted because defendant has not
established that this finding prejudiced him. See id.

                                         IV. CONCLUSION

         The trial court was within its discretion in denying defendant’s motion for mistrial, and
although it erred at sentencing, that error was not prejudicial to defendant. For the reasons stated
in this opinion, defendant’s convictions and sentences are affirmed.

                                                                 /s/ Jonathan Tukel
                                                                 /s/ Kathleen Jansen
                                                                 /s/ Thomas C. Cameron




6
  It is important to note that the trial court’s characterization of the offense in this case as “violent”
is correct even without consideration of whether a gun was used. The victim testified at trial that
defendant strangled her and that she continually felt in fear for her own life during the incident.
Additionally, when describing the event as violent, the trial court also made reference to the
general fear created by domestic violence—a crime for which defendant was also convicted.
Consequently, there was ample support for the trial court’s conclusion that defendant was being
sentenced for a violent offense even without a finding that defendant used a gun. Consequently,
defendant cannot show prejudice in the trial court’s conduct of his sentencing.


                                                   -9-